Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Mr. Martin Moynihan on May 10, 2022.
In the claims:
Claim 3. (amended) A method of increasing yield, growth rate, biomass, vigor, photosynthetic capacity, and/or nitrogen use efficiency of a plant, comprising transforming the plant with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide having at least 95% amino acid sequence identity to the polypeptide as set forth  in SEQ ID NO: 948, wherein expression of said polypeptide in said transformed plant increases said transformed plant as compared to a wild type plant of the same species grown under identical conditions.
Claim 7. (amended) A method of producing a plant crop, comprising growing a crop plant transformed with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide comprising an amino acid sequence having at least 95% amino acid sequence identity as set forth in SEQ ID NO: 948, wherein the transformed crop plant is obtained from plants which have been transformed with said exogenous polynucleotide expressing said polypeptide and which have been selected for increased yield, increased growth rate, increased biomass, increased vigor, increased photosynthetic capacity, and/or increased nitrogen use efficiency, as compared to a wild type plant of the same species which is grown under the same growth conditions, and the transgenic crop plant has said increased yield, increased growth rate, increased biomass, increased vigor, increased photosynthetic capacity, and/or increased nitrogen use efficiency, as compared to said wild type plant.
Claim 8. (amended) The method of claim 7, wherein said amino acid sequence is selected from the group consisting of SEQ ID NOs: 948 and 14118.
Claim 9. (amended) The method of claim 7, wherein said exogenous polynucleotide comprises a nucleic acid sequence having at least 95% nucleic acid sequence identity to the nucleic acid sequence as set forth in SEQ ID NO: 624.
Claims 11-17 are cancelled.
Claim 19. (amended) A method of growing a plant crop, the method comprising seeding seeds and/or planting plantlets of a plant transformed with a nucleic acid construct comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a polypeptide which comprises an amino acid sequence having at least 95% amino acid sequence identity as set forth in SEQ ID NO: 948, wherein said nucleic acid sequence is operably linked to transformed plant cells of said transformed plant, wherein the transformed plant is obtained from plants which have been transformed with said exogenous polynucleotide, expressing said polypeptide and which have been selected for at least one trait selected from the group consisting ofof the same specifies grown under identical conditions
Claim 20 and 21 are cancelled.
Claim 23. (amended) The method of claim 3, wherein said polypeptide is set forth in SEQ ID NO: 948.
Claim 24. (amended) The method of claim 7, wherein said polypeptide is set forth in SEQ ID NO: 948.
Claim 25. (amended) A method of increasing yield, growth rate, biomass, vigor, photosynthetic capacity, and/or nitrogen use efficiency of a plant, comprising:
(a) transforming the plant with an exogenous polynucleotide comprising a nucleic acid sequence encoding a polypeptide selected from the group consisting of SEQ ID NOs: 948; and
(b) selecting a transformed plant resultant from step (a) which expresses said polypeptide and exhibits wild type plant of the same species which is grown under the same growth conditions
Claim 26 is cancelled.
Claim 27. (amended) The method of claim 25, wherein said nucleic acid sequence is selected from the group consisting of SEQ ID NOs: 624, 239and 7356
Claim 28. (new) The method of claim 7, wherein said selecting is performed under non-stress conditions.

Conclusions
2.	Claims 3, 4, 7-10, 19, 23-25, 27 and 28 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663